        Case 2:19-cv-02199-DMC Document 8 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIS DAVIS,                                      No. 2:19-CV-2199-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    SAN JOAQUIN COUNTY –
      STOCKTON,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion for

20   an extension of time to file a first amended petition. See ECF No. 7. Good cause appearing

21   therefor, petitioner’s motion is granted. Petitioner shall file a first amended petitioner consistent

22   with the court’s March 31, 2020, order within 30 days of the date of this order.

23                  IT IS SO ORDERED.

24

25   Dated: April 29, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
